MEMORANDUM **
Leonel Luna-Perez appeals the district court’s order denying his motion to dismiss the indictment on the ground that he was denied due process in the deportation proceedings underlying his indictment for illegal reentry under 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of a motion to dismiss based on a collateral deportation challenge, and for clear error findings of fact regarding such a motion. United States v. Hinojosa-Perez, 206 F.3d 832, 835 (9th Cir.2000). We affirm.
Luna-Perez’s due process rights were not violated when the Immigration Judge ordered him deported in absentia, because the record shows he was sent adequate notice of the hearing. See INS v. Lopez-Mendoza, 468 U.S. 1032, 1038-39, 104 S.Ct. 3479, 82 L.Ed.2d 778 (1984) (noting that deportation proceedings are civil in nature, and may proceed in the absence of an alien who fails to appear despite being given a reasonable opportunity to attend); Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997) (holding notice of deportation hearing sent to alien’s address by certified mail in accordance with agency regulations did not violate due process, because it was reasonably calculated to reach the alien). Moreover, the record does not show that Luna-Perez had reasonable cause for his failure to attend the hearing. See 8 U.S.C. *714§ 1252(b) (1993); Hernandez-Vivas v. INS, 23 F.3d 1557, 1562 (9th Cir.1994).
AFFIRMED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.